OPINION — AG — ** ELECTION BOARD — RE REGISTRATION — FEES ** WHILE PERSONS REFERRED TO BY YOU ARE NOT ENTITLED TO BE PAID WITNESS FEES FOR ATTENDING A HEARING SUCH AS IS MENTIONED BY YOU (REGISTRATION RECORDS — REQUEST FOR), THEY ARE ENTITLED TO BE PAID FOR THEIR ACTUAL AND NECESSARY TRAVELING EXPENSES (PER DIEM, MILEAGE) IN ATTENDING SAID HEARING, AND THAT SAID EXPENSES SHOULD BE PAID FROM AVAILABLE FUNDS IN THE APPROPRIATION OF THE COUNTY FOR " ELECTION EXPENSES " FOR THE FISCAL YEAR ENDING JUNE 30, 1054. IN FILING CLAIMS FOR SUCH EXPENSES AND IN ALLOWING THE SAME, WE BELIEVE THAT IT WOULD BE PROPER FOR THE AMOUNT THEREOF TO BE " CALCULATED ON A BASIS OF SIX CENTS PER MILE TRAVELED, PLUS ALL OTHER NECESSARY AND ACTUAL EXPENSES, INCLUDING MEALS AND LODGING * * * ", AS TRAVELING EXPENSES OF CERTAIN COUNTY OFFICERS ARE CALCULATED UNDER AUTHORITY OF 19 O.S. 180.47 [19-180.47] (COUNTY ELECTION BOARD). INASMUCH AS THE STATE ELECTION BOARD IS NOT AUTHORIZED TO ISSUE SUBPOENAS, DUCES TECUM OR OTHERWISE, TO REQUIRE WITNESSES TO ATTEND A HEARING, ITS AUTHORITY TO REQUIRE SAID " COUNTY REGISTRATIONS RECORDS " TO BE BROUGHT TO THE HEARING NECESSARILY MEANS THAT IF THE BOARD'S NOTICE OF HEARING STATES THAT SUCH RECORDS SHALL BE SO BROUGHT, AND IF SAME ARE NOT BROUGHT, SAID BOARD, IN ITS OFFICIAL DISCRETION, MAY DECLINE TO CONSIDER THE REQUEST OF THE COUNTY ELECTION BOARD FOR THE COUNTY TO BE EXEMPTED FROM THE RE REGISTRATION PROVISIONS OF THE ACT. CITE: 26 O.S. 94.4 [26-94.4], 26 O.S. 77 [26-77] (FRED HANSEN)